Title: To James Madison from American Prisoners of War in Barbados, 25 April 1813
From: American Prisoners of War in Barbados
To: Madison, James


Honored Sir.
Barbadoes Apl. 25th 1813.
From a long and tedious Imprisonment patience exausted & health Impaird we have taken the liberty to address your Exelency, Concious that you can no other than listen to the complaints of a distress’d Countrymen some of which have been Imprisoned here eight months. We have long been waiteing with a glow of Ambition peculiar to our Countrymen our release and have untill the presant time born it with uncommon fortitude & patience. But at length to see so many of our fellow Countrymen taken from their places of Imprisonment & born in a car to the common Hospital many of which die rends the heart of evry American that holds dear to him his native Country. Men that were when brought here eager & able to redress the wrongs & support the Honor & Vertue of their Country.
Their courage that was once Desprate now deprest.
Their constitutions that was once robust now broken.
Their faces that once glow’d with a Virtuous & ambitious ⟨b⟩lood now Emaciate & born down with grief & dispair. And we have reason to think that a Longer Imprisonment will be attended with serious Consiquences. There is now Imprisone’d here the following crews VIZ
The Officers & crew of the Privateer Providence Hopkins of Providence Officers and crew of the Privateer Schooner Yankey Pilsbury of Newbury port from Sallem Officers & crew of the Privateer Schooner Blockade Mix of Hartford Officers & Crew of the Privateer Brig Decator Nichols of Newbury port Officers & Crew of the Privateer Ship John Fairfield of Salem many recaptured in Prizes & men taken in Merchant Ships & a number given up from British Men of War makeing in all Five Hundred & thirty four. Many of which have not cloths to ware or a Solar thing to make life Comfortable, No American Agent to redress their wrongs or see them provided for. We therefore Intreat your Exelency Jointly & Severally to make some arangements for our Exchange or that we may be more comfortably Situated send out an Agent. We have the Honor to be Severally your Obt Huml Servts
Commanders & Officers of Private Armed Vessels
